Citation Nr: 0127657	
Decision Date: 12/26/01    Archive Date: 01/03/02

DOCKET NO.  99-07 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia




THE ISSUE

Entitlement to service connection for an eye disorder, to 
include ocular migraines.




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The veteran served on active duty from June 1979 to July 
1987.  

This case comes to the Board of Veterans' Appeals (Board) 
from a December 1998 decision by the VA regional office (RO) 
in Roanoke, Virginia, which denied a claim of entitlement to 
service connection for chronic headaches.  In August 2000, 
the Board remanded the claim for additional development.  The 
Board has determined that the issue is more accurately 
characterized as stated on the cover page of this decision.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. § 5100).  This law redefines the obligations 
of VA with respect to the duty to assist.  Of particular 
note, under the VCAA, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate the claim.  
This duty may include providing a claimant with a medical 
examination and/or a medical opinion.  See 38 U.S.C. 
§ 5103A(d) (West 2001); see also 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)(4)).  

The veteran argues that she has an eye disorder, to include 
ocular migraines, as a result of  her service.  Specifically, 
she has repeatedly argued that she does not have headaches of 
any type (see e.g., veteran's September 1998 claim, December 
1998 letter, December 1999 e-mail) but that she has a chronic 
condition manifested by visual symptoms that include fuzzy 
areas, white patches of light and black spots.  She argues 
that she has these symptoms as a result her duties sitting in 
front of a radar scope during service. 
 
Service medical records show that in 1980, 1984 and 1986 the 
veteran received occasional treatment for temporary visual 
symptoms that included loss of vision and seeing black spots.  
At various times, her visual complaints were accompanied by 
complaints of non-visual symptoms such as nausea, 
hyperventilation, headaches and numbness of the left arm.  
She often complained of stress in her personal life.  The 
assessments included tension headaches, "migraine 
equivalent," "probable migraine aura," anxiety, possible 
anxiety-provoked symptoms, and photophobia.  Ocular 
examinations in February 1984 and October 1986 revealed no 
ocular disease.  She was afforded biofeedback therapy and 
mental health counseling.  Her medications included Valium 
and Atarax.  The veteran's separation examination report, 
dated in July 1987, shows that her eyes, neurological system 
and psyche were clinically evaluated as normal.  An 
accompanying report of medical history shows that the veteran 
reported a history of headaches, "dizziness or fainting 
spells," eye trouble, nervous trouble and "depression or 
excessive worry."  The report notes treatment in 1986 for 
nervousness and anxiety, and that she had severe 
incapacitating daily headaches in 1979 treated with Motrin, 
that the headaches continued for one year and eventually 
subsided, with no recurrences, NCNS (no complications and no 
sequale).  The report also notes other physical symptoms 
thought to be secondary to stress.  Her eyesight was recorded 
as 20/20 OU near and distant without correction.  

The only post-service medical evidence is an appointment note 
from the Ophthalmic Consultants of Tidewater (OCT), dated in 
October 1998, which states that the veteran was having a 
posterior vitreous detachment giving visual symptoms while on 
her computer, and that she had "ocular migraines causing 
same."  

A review of the claims file shows that the veteran has not 
yet been afforded an examination by VA.  On remand, the 
veteran should be scheduled for neurological and 
ophthalmologic examinations.  The Board further notes that 
the OCT note comes approximately 11 years after the veteran's 
separation from service, and does not link any current eye 
condition to the veteran's service.  In addition, during 
service the veteran was diagnosed with a number of conditions 
that were linked to her visual symptoms, to include headaches 
and anxiety-related disorders.  Therefore, on remand the 
examiners should provide an opinion as to the etiology of any 
eye disorder, to include ocular migraines.  

In view of the veteran's contentions presented during this 
appeal, it is the Board's judgment that examinations are 
required in which the doctors review all records and address 
the question of the veteran's correct diagnosis, and, if 
applicable, the etiology of any eye disorder, to include 
ocular migraines, found.  38 C.F.R. § 4.2 (2001); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

Therefore, this case is REMANDED for the following action:

1.  The RO should request that the 
veteran identify all VA and non-VA 
treatment she has received for eye, 
neurological and psychiatric symptoms 
since her separation from service.  After 
obtaining any necessary authorizations, 
the RO should attempt to obtain copies of 
all such medical records which are not 
currently in the claims folder.  Copies 
of all records obtained should be 
associated with the claims folder.

2.  The veteran should be afforded 
ophthalmologic and neurological 
examinations to determine whether she 
currently has an eye disorder, to include 
ocular migraines.  If such a condition is 
found, the examiner(s) should be 
requested to provide an opinion, as 
appropriate, as to whether it is at least 
as likely as not that the veteran's eye 
disorder is related to any eye disorder 
treated in service or is otherwise an 
incident of service.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiners should 
be accomplished.  The examiners must be 
provided the claims folder for review in 
conjunction with the examination.  A copy 
of this remand should also be made 
available to the examiners.  All clinical 
findings and opinions, and the bases 
therefor, should be set forth in a 
detailed report.

3.  The RO should review the examination 
reports and any opinions, and determine 
if they are in compliance with this 
REMAND.  If they are not, they should be 
returned, along with the claims file, for 
immediate corrective action.

4.  After the action requested in the 
above paragraphs has been completed, the 
RO should adjudicate the issue of 
entitlement to service connection for an 
eye disorder, to include ocular 
migraines, on the basis of all the 
evidence of record, and all applicable 
laws, regulations, and case law.

5.  If any benefit sought on appeal is 
not granted, the veteran should be 
furnished an appropriate supplemental 
statement of the case, and be afforded 
the applicable opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs  to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001 ), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001



